Citation Nr: 0507037	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  98-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968 and from January 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which continued a 30 percent evaluation 
for PTSD.  The Board remanded this case back to the RO 
previously in January 2000, January 2001, and August 2003.  
During the pendency of this appeal, the evaluation for the 
veteran's PTSD has been increased to 70 percent, effective 
from January 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's PTSD is productive of total occupational 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
disability evaluation is warranted for PTSD manifested by 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

The Board has reviewed the claims file and finds that, in 
this case, the evidence supporting the conclusion that the 
veteran has total occupational impairment due to PTSD is 
overwhelming.  

In February 1998, the veteran was hospitalized at a VA 
facility for recurrent depression and suicidal ideation, and 
a Global Assessment of Functioning (GAF) score of 40 was 
assigned; the Board observes that GAF scores of 50 or below 
are indicative of symptoms including the inability to hold a 
job under the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  In March 1998, a GAF score of 25 was assigned.  A 
July 1999 VA social worker's note indicates that the veteran 
would not be able to work again due to the severity of his 
PTSD symptoms.  

The VA examiner who conducted an April 2000 VA psychiatric 
examination concluded that the veteran's PTSD resulted in 
impairment in both the vocational and social arenas and 
assigned a GAF score of 45-50.  Even more significantly, the 
examiner who conducted the veteran's June 2004 VA examination 
assigned a GAF score of 30 and indicated that his overall 
disability picture rendered him severely impaired in all 
areas of life, unable to work, and without friends.  While 
this examiner noted that many of the veteran's symptoms were 
likely attributable to a nonservice-connected paranoid 
personality disorder, this examiner did not indicate that the 
veteran would be otherwise employable absent the personality 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

Finally, the Board is aware that the veteran has been granted 
a total disability evaluation based upon individual 
unemployability, and, at present, his only service-connected 
disorder is PTSD.  As such, the RO has effectively conceded 
that this disorder renders him unemployable.

As the Board has determined that the veteran's service-
connected PTSD results in total occupational impairment, the 
criteria for a 100 percent evaluation have been met.  The 
veteran's claim for this benefit is thus granted in full.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


